 HOLLAND AMERICAN WAFER COMPANYHolland American Wafer Company and Local No.70, Bakery and Confectionery Workers Interna-tional Union, AFL-CIO. Case 7-CA-178901January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANUpon a charge filed on June 16, 1980, by LocalNo. 70, Bakery and Confectionery Workers Inter-national Union, AFL-CIO, herein called theUnion, and duly served on Holland AmericanWafer Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7,issued a complaint on July 11, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 15,1980, following a Board election in Case 7-RC-15571, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;2and that, commencing on or about June 5, 1980,and at all times thereafter, Respondent has refused,I On July 14, 1980, the Regional Director for Region 7 issued all orderconsolidating cases and complaint and notice of hearing in Cases 7 CA17795 and 7-CA 17890, alleging violations of Sec. 8(aXl). (3), and (5) ofthe Act. Prior thereto, the Regional Director had issued a separate cotm-plaint on the 8(a)5) aspects in Case 7 CA 17890, since it appeared thatthose aspects could be handled through a Motion for Summary Judg-ment. On August 14, 1980, the General Counsel filed directly with theBoard a Motion for Summary Judgment in Case 7-CA 17890, the instantproceeding, seeking summary judgment on the 8(a)(1) and 5) violationsalleged therein. By letter dated September 12, 1980, the Acting RegionalDirector for Region 7 advised the Board that summary judgment wasbeing sought only on the 8(a(5) violation alleged in Case 7-CA-17890,and that the General Counsel's motion should be amended to read"Motion for Partial Summary Judgment" He further advised the Boardthat the General Counsel would "of course, be proceeding to trial, if nec-essary, on the 8(a)(1) and (3) allegations set forth in the Order Consoli-dating Cases, Complaint and Notice of Hearing, which issued on July 14,1980." Therefore, he Board amended the motion and apprised Respon-dent of these facts through its October 7, 1980. order transferring theproceeding to the Board and Notice To Shosw Cause why the GeneralCounsel's Motion for Partial Summary Judgment should not he grantedRespondent failed to respond to the Notice To Show Cause2 Official notice is taken of the record in the represcniation proceed-ing, Case 7 RC-15571, as the term "record" is defined in Secs 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrosystems, Inc., 166 NI.RB 938 (1967), enfd 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Intertype C. .Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NL.RB 378 (1967). enfd 397 F 2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA. as amended.254 NLRB No 47and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On July 22, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint in Case 7-CA-17890, the instantcase.On August 14, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forPartial Summary Judgment. Subsequently, on Oc-tober 7, 1980, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motionfor Partial Summary Judgment should not begranted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Partial SummaryJudgmentIn its answer to the complaint, Respondentdenies the validity of the certification of the Union,admits the Union's request to bargain, and, as an af-firmative defense, avers that the Board's Decisionand Certification of Representative in Case 7-RC-15571 is improper because the underlying electionresults were unfairly prejudiced by the preelectionmisconduct of the Union. Respondent contendsthat the Board should have found merit to its ob-jection challenging such conduct and should havedirected a new election. Therefore, Respondentconcludes, it is not obligated to bargain with theUnion.A review of the record herein, including therecord in Case 7-RC-15571, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection approved August 30, 1979, an electionwas conducted on October 18, 1979, which result-ed in a vote of 135 for, and 27 against, the Union,with 3 challenged ballots. Thereafter, on October24, 1979, Respondent filed a timely objection toconduct affecting the results of the election alleg-ing, in substance, that the Union told employeesthat, because of its bargaining relationship withcertain of Respondent's customers, it could exertpressure on those customers to cease doing businesswith Respondent in order to gain bargaining con-cessions and/or a favorable contract with Respon-dent without resorting to a strike. Further, Respon-dent asserted that the Union improperly supported429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits misrepresentation by presenting the employeeswith selected excerpts from N.L.R.B. v. Servette,Inc., 377 U.S. 46 (1964), which deals with permissi-ble secondary activity.On October 25, 1979, after a preliminary investi-gation of Respondent's objection, the Regional Di-rector concluded that it raised substantial and ma-terial factual issues, and issued a notice of hearing.The hearing was held on November 14, 1979. OnDecember 5, 1979, the Hearing Officer issued hisreport wherein he found no merit in Respondent'sallegations, and recommended that Respondent'sobjection be overruled in its entirety and that theUnion be certified as the exclusive representative ofthe unit employees. On December 13, 1979, Re-spondent filed timely exceptions to the Hearing Of-ficer's report and recommendations on its objectionwhich, in essence, iterated the substance of its ob-jection. On May 15, 1980, the Board issued its De-cision and Certification of Representative whichadopted the Hearing Officer's findings and recom-mendations. 3As indicated supra, Respondent has admitted thefactual and legal allegations in the complaint andhas not filed a response to the Notice To ShowCause. Therefore, the allegations of the motion forfindings of fact and conclusions of law based onthe pleadings stand uncontroverted.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Partial Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, with itsprincipal place of business in Grand Rapids, Michi-3 Not reported in volumes of Board Decisions.4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).gan, is engaged in the production, sale, and distri-bution of wafers, cookies, and other confectioneryfoods. During the past calendar year, Respondentderived gross revenues in excess of $500,000 andpurchased and received in interstate commerce ma-terials and supplies valued in excess of $50,000from points located outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDLocal No. 70, Bakery and Confectionery Work-ers International Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees and shipping andreceiving employees employed by Respondentat its Grand Rapids, Michigan, facility, exclud-ing all transport drivers, salesmen, office cleri-cal employees, guards and supervisors as de-fined in the Act.2. The certificationOn October 18, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 15, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 19, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all430 HOLLAND AMERICAN WAFER COMPANYthe employees in the above-described unit. Com-mencing on or about June 5, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJune 5, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCIUSIONS OF LAW1. Holland American Wafer Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local No. 70, Bakery and ConfectioneryWorkers International union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time productionand maintenance employees and shipping and re-ceiving employees employed by Respondent at itsGrand Rapids, Michigan, facility, excluding alltransport drivers, salesmen, office clerical employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 15, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 5, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Holland American Wafer Company, Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 70,Bakery and Confectionery Workers InternationalUnion, AFL-CIO, as the exclusive bargaining rep-431 I)EC'ISIONS OF NAIIONAL LABOR RELATIONS BOARDresentative of its employees in the following appro-priate unit:All full-time and regular part-time productionand maintenance employees and shipping andreceiving employees employed by Respondentat its Grand Rapids, Michigan, facility, exclud-ing all transport drivers, salesmen, office cleri-cal employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Grand Rapids, Michigan, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.5 In the event that this Order is enfirced h a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hbyOrder of the National l abor Relations Board" shall read "'Posted Pursuant to a Judgment of the United Slates Courl of Appeals Ellforciing a11Order of the National Relations Board"(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local No. 70, Bakery and ConfectioneryWorkers International Union, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILl, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees and ship-ping and receiving employees employed byus at our Grand Rapids, Michigan, facility,excluding all transport drivers, salesmen,office clerical employees, guards and super-visors as defined in the Act.HOI.LAND AMERICAN WAFER COM-PANY432